 

Exhibit 10.4

 

AMENDED AND RESTATED

1993 DIRECTORS’ STOCK OPTION PLAN OF

INCYTE CORPORATION

(As Amended March 15, 2003)

 

SECTION 1.    INTRODUCTION.

 

The Plan was adopted on July 28, 1993, amended and restated as of August 3,
1993, amended as of March 22, 1995, amended and restated as of March 18, 1998,
amended and restated as of March 30, 2001, amended as of May 1, 2001, amended as
of December 20, 2001, amended as of February 27, 2002, amended as of February
25, 2003 and amended as of March 15, 2003. The purpose of the Plan is to offer
the Company’s Nonemployee Directors an opportunity to acquire a proprietary
interest in the success of the Company, or to increase such interest, by
purchasing Shares of the Company’s Stock. The Plan seeks to achieve this purpose
by providing for the grant of nonstatutory options to purchase Stock.

 

The Plan is intended to comply in all respects with Rule 16b-3 (or its
successor) under the Exchange Act and shall be construed accordingly.

 

SECTION 2.    DEFINITIONS.

 

(a)    “Board of Directors” shall mean the Board of Directors of the Company, as
constituted from time to time.

 

(b)    “Change in Control” shall mean the occurrence of either of the following
events:

 

(i)  A change in the composition of the Board of Directors, as a result of which
fewer than one-half of the incumbent directors are directors who either:

 

(A)  Had been directors of the Company 24 months prior to such change; or

 

(B)  Were elected, or nominated for election, to the Board of Directors with the
affirmative votes of at least a majority of the directors who had been directors
of the Company 24 months prior to such change and who were still in office at
the time of the election or nomination; or

 

(ii)  Any “person” (as such term is used in sections 13(d) and 14(d) of the
Exchange Act) by the acquisition or aggregation of securities is or becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities ordinarily (and apart from rights accruing under special
circumstances) having the right to vote at elections of directors (the “Base
Capital Stock”); except that any change in the relative beneficial ownership of
the Company’s securities by any person resulting solely from a reduction in the
aggregate number of outstanding shares of Base Capital Stock, and any decrease
thereafter in such person’s ownership of securities, shall be



--------------------------------------------------------------------------------

 

disregarded until such person increases in any manner, directly or indirectly,
such person’s beneficial ownership of any securities of the Company.

 

(c)    “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(d)    “Company” shall mean Incyte Corporation (formerly Incyte Genomics, Inc.),
a Delaware corporation.

 

(e)    “Employee” shall mean an employee (within the meaning of section 3401(c)
of the Code and the regulations thereunder) of the Company or of a Subsidiary of
the Company.

 

(f)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

(g)    “Exercise Price” shall mean the amount for which one Share may be
purchased upon exercise of an Option, as specified in the applicable Stock
Option Agreement.

 

(h)    “Fair Market Value” shall mean the market price of Stock, determined by
the Board of Directors as follows:

 

(i)  If Stock was traded over-the-counter on the date in question but was not
traded on The Nasdaq Stock Market, then the Fair Market Value shall be equal to
the mean between the last reported representative bid and asked prices quoted
for such date by the principal automated inter-dealer quotation system on which
Stock is quoted or, if the Stock is not quoted on any such system, by the “Pink
Sheets” published by the National Quotation Bureau, Inc.;

 

(ii)  If Stock was traded over-the-counter on the date in question and was
traded on The Nasdaq Stock Market, then the Fair Market Value shall be equal to
the last-transaction price quoted for such date by The Nasdaq Stock Market;

 

(iii)  If Stock was traded on a stock exchange on the date in question, then the
Fair Market Value shall be equal to the closing price reported for such date by
the applicable composite-transactions report; and

 

(iv)  If none of the foregoing provisions is applicable, then the Fair Market
Value shall be determined by the Board of Directors in good faith on such basis
as it deems appropriate.

 

In all cases, the determination of Fair Market Value by the Board of Directors
shall be conclusive and binding on all persons.

 

(i)    “Nonemployee Director” shall mean a member of the Board of Directors who
(i) is not an Employee, (ii) does not own five percent or more of the Stock,
(iii) does not represent an owner of five percent or more of the Stock and (iv)
does not join the Board of Directors pursuant to, or as a result of, a
contractual arrangement between the Company and a third party.

 

-2-



--------------------------------------------------------------------------------

 

(j)    “Nonstatutory Option” shall mean a stock option not described in sections
422(b) or 423(b) of the Code.

 

(k)    “Option” shall mean a Nonstatutory Option granted under the Plan and
entitling the holder to purchase Shares.

 

(l)    “Optionee” shall mean an individual who holds an Option.

 

(m)    “Plan” shall mean this 1993 Directors’ Stock Option Plan of Incyte
Corporation (formerly Incyte Genomics, Inc.), as it may be amended from time to
time.

 

(n)    “Reverse Split” shall mean the one-for-two reverse split of the Stock
authorized by the Board of Directors prior to the initial adoption of the Plan.

 

(o)    “Service” shall mean service as a member of the Board of Directors,
whether or not as a Nonemployee Director.

 

(p)    “Share” shall mean one share of Stock, as adjusted in accordance with
Section 6 (if applicable). All references to numbers of Shares in Section 3
hereof give effect to the Reverse Split and the 100% stock dividends paid in
November 1997 and August 2000.

 

(q)    “Stock” shall mean the Common Stock ($.001 par value) of the Company.

 

(r)    “Stock Option Agreement” shall mean the agreement between the Company and
an Optionee that contains the terms, conditions and restrictions pertaining to
his or her Option.

 

(s)    “Subsidiary” shall mean any corporation, if the Company and/or one or
more other Subsidiaries own not less than 50 percent of the total combined
voting power of all classes of outstanding stock of such corporation. A
corporation that attains the status of a Subsidiary on a date after the adoption
of the Plan shall be considered a Subsidiary commencing as of such date.

 

(t)    “Total and Permanent Disability” shall mean that the Optionee is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted, or can be expected to last, for a continuous period
of not less than one year.

 

SECTION 3.    STOCK SUBJECT TO PLAN.

 

(a)    Basic Limitation.    Shares offered under the Plan shall be authorized
but unissued Shares or treasury Shares. The aggregate number of Shares which may
be issued under the Plan shall not exceed 1,100,000 Shares, subject to
adjustment pursuant to Section 6. The number of Shares that are subject to
Options at any time shall not exceed the number of Shares that then remain
available for issuance under the Plan. The Company, during the term of the Plan,
shall at all times reserve and keep available sufficient Shares to satisfy the
requirements of the Plan.

 

-3-



--------------------------------------------------------------------------------

 

(b)    Additional Shares.    In the event that any outstanding Option for any
reason expires or is canceled or otherwise terminated, the Shares allocable to
the unexercised portion of such Option shall again be available for the purposes
of the Plan.

 

SECTION 4.    TERMS AND CONDITIONS OF OPTIONS.

 

(a)    Stock Option Agreement.    Each grant of an Option under the Plan shall
be evidenced by a Stock Option Agreement between the Optionee and the Company.
Such Option shall be subject to all applicable terms and conditions of the Plan
and may be subject to any other terms and conditions that are not inconsistent
with the Plan and that the Board of Directors deems appropriate for inclusion in
a Stock Option Agreement.

 

(b)    Initial Grants.    Each new Nonemployee Director who first joins the
Board of Directors after March 30, 2001 shall receive an Option covering 30,000
Shares within one business day after his or her initial election to the Board of
Directors. The number of Shares included in an Option shall be subject to
adjustment under Section 6.

 

(c)    Annual Grants.    On the first business day following the conclusion of
each regular annual meeting of the Company’s stockholders, each Nonemployee
Director who will continue serving as a member of the Board of Directors
thereafter shall receive an Option covering 7,500 Shares, subject to adjustment
under Section 6. Each Nonemployee Director who is not initially elected at a
regular annual meeting of the Company’s stockholders shall receive an Option to
purchase a pro rata portion of 7,500 Shares within ten business days of such
Director’s election based on the number of full months remaining from date of
election until the next regular annual meeting of the Company’s stockholders
divided by twelve. Any fractional shares resulting from such calculation shall
be rounded up to the nearest whole number.

 

(d)    Exercise Price.    The Exercise Price under each Option shall be equal to
100 percent of the Fair Market Value of the Stock subject to such Option on the
date when such Option is granted. The entire Exercise Price of Shares issued
under the Plan shall be payable in cash when such Shares are purchased, except
as follows:

 

(i)  Payment may be made all or in part with Shares that have already been owned
by the Optionee or the Optionee’s representative for more than six months and
that are surrendered to the Company in good form for transfer. Such Shares shall
be valued at their Fair Market Value on the date when the new Shares are
purchased under the Plan.

 

(ii)  Payment may be made all or in part by the delivery (on a form prescribed
by the Company) of an irrevocable direction to a securities broker approved by
the Company to sell Shares and to deliver all or part of the sales proceeds to
the Company in payment of all or part of the Exercise Price and any withholding
taxes.

 

(iii)  Payment may be made all or in part by the delivery (on a form prescribed
by the Company) of an irrevocable direction to pledge Shares to a securities
broker or lender approved by the Company, as security for a loan, and to deliver
all or part of the

 

-4-



--------------------------------------------------------------------------------

 

loan proceeds to the Company in payment of all or part of the Exercise Price and
any withholding taxes.

 

(e)    Vesting.    Each Option granted under Subsection (b) above shall become
exercisable (i) as to one-fourth (1/4) of the total number of shares covered by
such Option on the first anniversary of the date of grant and (ii) as to
one-forty-eighth (1/48) of the total number of shares covered by such Option on
each of a series of thirty-six (36) monthly installments thereafter. Except as
set forth in the next succeeding sentence and in the last sentence of this
Subsection (e), each Option granted under Subsection (c) above shall become
exercisable in full on the first anniversary of the date of grant. Except as set
forth in the last sentence of this Subsection (e), each Option granted under
Subsection (c) to Nonemployee Directors who were not initially elected at a
regular annual meeting of the Company’s stockholders shall become exercisable in
full at the next regular annual meeting of the Company’s stockholders following
the date of grant. Notwithstanding the foregoing, each Option granted under
Subsection (c) above that is outstanding shall become exercisable in full in the
event that a Change in Control occurs with respect to the Company.

 

(f)    Term of Options.    Subject to Subsections (g) and (h) below, each Option
shall expire on the 10th anniversary of the date when such Option was granted.

 

(g)    Termination of Service (Except by Death).    If an Optionee’s Service
terminates for any reason other than death, then his or her Options shall expire
on the earliest of the following occasions:

 

(i)  The expiration date determined pursuant to Subsection (f) above;

 

(ii)  The date 24 months after the termination of the Optionee’s Service, if the
termination occurs because of his or her Total and Permanent Disability; or

 

(iii)  The date six months after the termination of the Optionee’s Service for
any reason other than Total and Permanent Disability.

 

The Optionee may exercise all or part of his or her Options at any time before
the expiration of such Options under the preceding sentence, but only to the
extent that such Options had become exercisable before his or her Service
terminated. The balance of such Options shall lapse when the Optionee’s Service
terminates. In the event that the Optionee dies after the termination of his or
her Service but before the expiration of his or her Options, all or part of such
Options may be exercised at any time prior to their expiration by the executors
or administrators of the Optionee’s estate or by any person who has acquired
such Options directly from him or her by bequest, inheritance or beneficiary
designation under the Plan, but only to the extent that such Options had become
exercisable before his or her Service terminated.

 

(h)    Death of Optionee.    If an Optionee dies while he or she is in Service,
then his or her Options shall expire on the earlier of the following dates:

 

(i)  The expiration date determined pursuant to Subsection (f) above; or

 

-5-



--------------------------------------------------------------------------------

 

(ii)  The date 24 months after his or her death.

 

All or part of the Optionee’s Options may be exercised at any time before the
expiration of such Options under the preceding sentence by the executors or
administrators of his or her estate or by any person who has acquired such
Options directly from him or her by bequest, inheritance or beneficiary
designation under the Plan.

 

(i)    Nontransferability.    No Option shall be transferable by the Optionee
other than by will, by written beneficiary designation or by the laws of descent
and distribution. An Option may be exercised during the lifetime of the Optionee
only by the Optionee or by the Optionee’s guardian or legal representative. No
Option or interest therein may be transferred, assigned, pledged or hypothecated
by the Optionee during his or her lifetime, whether by operation of law or
otherwise, or be made subject to execution, attachment or similar process.

 

(j)    Stockholder Approval.    Subsection (e) above notwithstanding, no Option
shall be exercisable under any circumstances unless and until the Company’s
stockholders have approved the Plan.

 

SECTION 5.    MISCELLANEOUS PROVISIONS.

 

(a)    No Rights as a Stockholder.    An Optionee, or a transferee of an
Optionee, shall have no rights as a stockholder with respect to any Shares
covered by his or her Option until he or she becomes entitled, pursuant to the
terms of such Option, to receive such Shares. No adjustment shall be made,
except as provided in Section 6.

 

(b)    Modification, Extension and Assumption of Options.    Within the
limitations of the Plan, the Board of Directors may modify, extend or assume
outstanding Options or may accept the cancellation of outstanding Options
(whether granted by the Company or another issuer) in return for the grant of
new Options for the same or a different number of Shares and at the same or a
different Exercise Price. The foregoing notwithstanding, no modification of an
Option shall, without the consent of the Optionee, impair such Optionee’s rights
or increase his or her obligations under such Option.

 

(c)    Restrictions on Issuance of Shares.    Shares shall not be issued under
the Plan unless the issuance and delivery of such Shares comply with (or are
exempt from) all applicable requirements of law, including (without limitation)
the Securities Act of 1933, as amended, the rules and regulations promulgated
thereunder, state securities laws and regulations, and the regulations of any
stock exchange on which the Company’s securities may then be listed. The Company
may impose restrictions upon the sale, pledge or other transfer of such Shares
(including the placement of appropriate legends on stock certificates) if, in
the judgment of the Company and its counsel, such restrictions are necessary or
desirable in order to achieve compliance with the provisions of the Securities
Act of 1933, as amended, the securities laws of any state or any other law.

 

(d)    Withholding Taxes.    The Company’s obligation to deliver Stock upon the
exercise of an Option shall be subject to any applicable tax withholding
requirements.

 

-6-



--------------------------------------------------------------------------------

 

(e)    No Retention Rights.    No provision of the Plan, nor any Option granted
under the Plan, shall be construed as giving any person the right to be elected
as, or to be nominated for election as, a Nonemployee Director or to remain a
Nonemployee Director.

 

SECTION 6.    ADJUSTMENT OF SHARES.

 

(a)    General.    In the event of a subdivision of the outstanding Stock, a
declaration of a dividend payable in Shares, a declaration of a dividend payable
in a form other than Shares in an amount that has a material effect on the value
of Shares, a combination or consolidation of the outstanding Stock into a lesser
number of Shares, a recapitalization, a spin-off, a reclassification or a
similar occurrence, the Board of Directors shall make appropriate adjustments in
one or more of (i) the number of Options available for future grants under
Section 3, (ii) the number of Shares to be covered by each new Option under
Section 4, (iii) the number of Shares covered by each outstanding Option or (iv)
the Exercise Price under each outstanding Option.

 

(b)    Reorganizations.    In the event that the Company is a party to a merger
or other reorganization, outstanding Options shall be subject to the agreement
of merger or reorganization. Such agreement shall provide (i) for the assumption
of outstanding Options by the surviving corporation or its parent, (ii) for
their continuation by the Company, if the Company is a surviving corporation,
(iii) for payment of a cash settlement equal to the difference between the
amount to be paid for one Share pursuant to such agreement and the Exercise
Price or (iv) for the acceleration of their exercisability followed by the
cancellation of Options not exercised, in all cases without the Optionees’
consent. Any cancellation shall not occur until after such acceleration is
effective and Optionees have been notified of such acceleration.

 

(c)    Reservation of Rights.    Except as provided in this Section 6, an
Optionee shall have no rights by reason of (i) any subdivision or consolidation
of shares of stock of any class, (ii) the payment of any dividend or (iii) any
other increase or decrease in the number of shares of stock of any class. Any
issue by the Company of shares of stock of any class, or securities convertible
into shares of stock of any class, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number or Exercise Price of Shares
subject to an Option. The grant of an Option pursuant to the Plan shall not
affect in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure, to merge or consolidate or to dissolve, liquidate, sell or transfer
all or any part of its business or assets.

 

SECTION 7.    DURATION AND AMENDMENTS.

 

(a)    Term of the Plan.    The Plan shall become effective on the date of its
adoption by the Board of Directors, subject to approval of the Company’s
stockholders. The Plan shall remain in effect until it is terminated under
Subsection (b) below.

 

(b)    Right to Amend or Terminate the Plan.    The Board of Directors may
amend, suspend or terminate the Plan at any time and for any reason, except that
the provisions of the Plan relating to the amount, price and timing of Option
grants shall not be amended more than

 

-7-



--------------------------------------------------------------------------------

once in any six-month period. Any amendment of the Plan shall be subject to the
approval of the Company’s stockholders to the extent required by applicable
laws, regulations, rules, listing standards or other requirements, including
(without limitation) Rule 16b-3 under the Exchange Act. Stockholder approval
shall not be required for any other amendment of the Plan.

 

(c)    Effect of Amendment or Termination.    No Shares shall be issued or sold
under the Plan after the termination thereof, except upon exercise of an Option
granted prior to such termination. The termination of the Plan, or any amendment
thereof, shall not affect any Option previously granted under the Plan.

 

SECTION 8.    EXECUTION.

 

To record the amendment of the Plan as of March 15, 2003, the Company has caused
its authorized officer to execute the same.

 

INCYTE CORPORATION

By

 

/S/    LEE BENDEKGEY        

   

--------------------------------------------------------------------------------

Title

 

Executive Vice President

   

--------------------------------------------------------------------------------

 

-8-